Citation Nr: 1308858	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In pertinent part, the RO denied reopening the claim for service connection for PTSD.  

In June 2009, the Veteran withdrew his request for a Travel Board hearing.

This matter was previously before the Board in August 2009.  At that time, the Board reopened the claim and remanded it for additional development.  This matter again returned to the Board in November 2010.  The Board remanded the matter again for development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

In September 2012, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  This opinion was received in November 2012.  In January 2013, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  By letter dated January 14, 2003, the Veteran requested the Board to proceed to expeditiously adjudicate the claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The evidence of record is against a finding that the Veteran has a psychiatric disorder, including PTSD, which had its onset during active service or is causally related to an event(s) during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, in a May 2007 letter, VA notified the Veteran of the information necessary to reopen his claim for service connection for PTSD and to support a claim for service connection.  The May 2007 letter also included notice specific to a claim for PTSD and requested that the Veteran provide information specific to a PTSD claim, which the Veteran provided in May 2007.  After the Board reopened the Veteran's claim, in an August 2009 decision, the AMC provided a letter to the Veteran in September 2009.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Specifically, both letters informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  The September 2009 letter also included notice specific to the Dingess requirements, of what type of information and evidence was needed to establish a disability rating and an effective date.  Any timing error as to the Veteran's notice was cured by the readjudication of the claim in a June 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and private medical records.  The RO/AMC also fulfilled the August 2009 and May 2010 Board remand instructions.  VA received notice that additional service treatment records were not available in a February 2010 letter.  The RO/AMC also obtained a VA examination in May 2010 and the requested VA medical records have been associated with the claims file.  

The Board also obtained a VHA medical opinion in November 2012 as the RO had associated with the claims folder additional records after the May 2010 VA examination.  The Board finds that the VHA opinion fully satisfies VA's duty to assist in this case.  In this respect, the VHA examiner provided an extensive analysis as to whether the Veteran meets the criteria for a PTSD diagnosis under the DSM-IV criteria.  Notably, the VHA examiner presumed that the Veteran was exposed to the in-service stressors as claimed.  The VHA examiner also addressed the remaining psychiatric diagnoses of record, explaining the rationale for providing an "NOS" (not otherwise specified) diagnosis and a fully supported opinion as to why the most appropriate diagnosis for the Veteran is alcohol dependence, cocaine dependence, opiate dependence and substance-induced mood disorder, for which the Veteran's symptomatology included insomnia, stress, anger and panic attacks.

The Board further notes that the VHA examiner had to make a factual determination as to the onset of substance abuse.  This examiner was partly incorrect by failing to note that the Veteran was treated for heroin addiction in service.  However, given that the examiner only found the Veteran's psychiatric diagnoses originate from substance abuse, a new VA examination is not necessary as direct service connection may not be granted for a disability that arises from an abuse of alcohol or drugs.  38 U.S.C.A. § 1110; Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  

Therefore, because no reasonable possibility exists that would aid in substantiating a claim for November 2012 VA physician's diagnoses, the Veteran is not prejudiced by any inadequacy in determining the etiology of those disorders.  The Board finds that sufficient medical evidence is of record, including medical opinions addressing the current claim, to make a determination of the Veteran's claim.  The Veteran has not indicated that there exist any records of VA or private medical treatment relative to this claim that are not already in the claims file.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Psychiatric Disability, to include PTSD

The Veteran specifically contends that he currently has PTSD due to service, including his service in Vietnam.  He essentially also claims to have a current psychiatric disability due to service.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, including psychoses, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  An April 1972 record documented that the Veteran had been diagnosed with habitual heroin use.  In the February 1973 separation examination report, however, the examiner found the Veteran to be psychiatrically normal.  

The record does not document any complaints of, or treatment for, a psychiatric disorder for several years following his March 1973 discharge from service.  

Starting in 1982, VA medical records document treatment for alcohol abuse.  In a February 1982 record, the Veteran reported being in his usual state of well health, other than his alcohol abuse and he was discharged from a rehabilitation program.  In a December 1983 record, the Veteran reported a history of a heroin habit in Vietnam, but that he detoxified after returning to the states and had not used drugs for years, other than occasional amphetamines.  VA discharged the Veteran following his detoxification program.  

A July 1984 VA medical record again documented that the Veteran had undergone a rehabilitation program.  At that time, he had problem areas including overcoming depression, feeling optimistic and controlling anger.  

In a September 1988 VA self assessment, the Veteran denied having nightmares and extreme nervousness and irritability (anxiety), but did report having depression and anger sometimes.  

In a September 22, 1989 VA medical record, the VA medical provider found the Veteran to have no sleep disturbance or social withdrawal.  The examiner found anxiety and depression, but noted that those psychiatric symptoms were "about finances".

The Veteran underwent detoxification again in October 1988.  The examiner found him to be alert, oriented, competent and employable.  The examiner also found the Veteran to have no current or past psychiatric problems.  

In October 1989, the Veteran was again admitted for alcohol dependence.  The VA medical provider performed a mental status examination and found him to be well-oriented, with good memory, rational, conscious and with a euthymic mood.  The provider found thought processes to be within normal limits.  

The record does not contain any subsequent records of psychiatric treatment for years following his October 1989 VA discharge.  

The Veteran was prescribed anxiety medication starting in August 2001, as documented in a letter from Dr. L.B. Milligan, received by VA in May 2008.

In an October 2002 private medical record, from Baptist Health - Lakewood Family medicine, the medical provider diagnosed the Veteran with anxiety.  The examiner noted that the Veteran had stress and was more moody from having back pain.  

In a June 2003 private medical record of Dr. J. G. Gilbert, the Veteran denied having depression, anxiety and unusual stress.

In a March 2004 VA medical record, the Veteran received a diagnosis of anxiety disorder.

In a January 2005 VA medical record, the Veteran reported stressors of being under the idea and potential of being attacked at any time.  He also reported that the environmental conditions were tough.  He further reported an incident of being a dump truck driver and running out of fuel, when "a squad of Vietnam soldiers surrounded me cu [sic] at me and spot on my truck, they had their weapons off their shoulders, I just sat down and frozed."  

In a February 2005 VA mental health clinic consult note, the examiner noted that the Veteran's chief complaint was that he had filed a claim for PTSD.  The Veteran reported physical and emotional abuse as a child, but that he believed that the events in Vietnam are the cause of his irritability and rage.  The Veteran reported traumatic events of being punched by his step father after trying to break up a physical fight between the stepfather and mother.  He also reported that in Vietnam he had run out of gas and some "North Vietnamese" troops who were fighting "for us" came up the road, spit on his car and cursed him then left.  The examiner noted that the Veteran had some PTSD symptoms, but that it was impossible to sort out the symptoms considering the Veteran's extensive substance use history and childhood abuse.  The examiner diagnosed him with anxiety, not otherwise specified "vs PTSD", polysubstance dependency in sustained remission.  

In a May 7, 2007 VA mental health note, the Veteran complained of his nerves.  The Veteran reported that he was treated for anxiety by a non-VA medical provider for the past two years.  The examiner noted that the Veteran requested a PTSD diagnosis.  The examiner found the Veteran to have history of a traumatic event in Vietnam, with some intrusive memories, but found that he did not fulfill avoidant criteria and lacked a third avoidant symptom.  The examiner diagnosed him with major depression, anxiety not otherwise specified; rule out PTSD and polysbustance abuse in sustained full remission.  

In a May 22, 2007 VA mental health note, the Veteran reported stressors of his compound being hit by incoming rockets.  He also reported an incident when his dump truck ran out of gas and being approached by a group of South Vietnamese who harassed him, told him "GI go home" and spat on his vehicle.  He stated he did not know if they were going to attack him, but he was able to locate his reserve fuel tank and restart the vehicle.  He also reported that he would pull shifts in the guard tower.  He reported being angry all the time after Vietnam and that he could not hold a job.  The examiner diagnosed him with major depression, "MOD", in partial remission, rule out PTSD and history of polysubstance dependence.

In November 2007, a VA medical record noted that the Veteran had depression, which he related to trouble with his grown children.  In a November 25, 2007 VA medical record, the Veteran received diagnoses of a mood disorder, not otherwise specified, major depressive disorder moderate recurrent and history of polysubstance abuse.

The Veteran underwent a private psychiatric evaluation in May 2008, by Dr. R.A. Owens.  The Veteran reported stressors from driving a dump truck driving from the compound.  He reported occasionally getting ambushed on these runs, though he was not directly involved in combat he was exposed to combat, and having to drive past dead bodies.  He also reported an incident when his truck came under fire and he believed that he had been shot, but had only been bruised.  He further reported an incident when he ran out of gas and a Vietnamese patrol pointed weapons at him and yelled at him in a threatening way in a foreign language.  He reported that he held his hands up and just waited until they got tired and went away.  

The Veteran further reported to Dr. Owens that he had nightmares, flashbacks and panic attacks.  The Veteran also reported that his stepfather was physically abusive and his uncle sexually molested him.  Dr. Owens diagnosed the Veteran with PTSD, depression, not otherwise specified, and anxiety, not otherwise specified.  

In April 2009, the Veteran's wife provided a lay statement.  She reported dating him for a year prior to service, and that he was nice and sweet and was not on any drugs or alcohol.  She reported that she started dating him again after service and after their marriage he started drinking more, started using drugs and was physically abusive.  She reported that the Veteran would be angry, not sociable and withdrawn and had nightmares.  She further reported that he constantly watched war movies all the time and the Veteran said that these movies reminded him of war.  She also reported that the Veteran had numerous guns in the house.

Subsequent VA medical records document repeated treatment for psychiatric disorders.  For example, in June 2009, the Veteran was discharged from a VA hospital with a diagnosis of depression.  In May 2010 he was diagnosed with PTSD, major depression in remission and history of polysubstance abuse.  The Veteran reported issues at work and church, as well as stress at home with having his grandchildren living with him and a daughter with a mental illness.

In May 2010, the Veteran underwent a VA examination, which included a review of the claims file.  The examiner found the Veteran to not have PTSD and diagnosed him with depressive disorder, not otherwise specified.  The examiner found his depressive disorder to be mild and to no preclude gainful employment or have a significant impact on his functioning or behavior.  The examiner found no evidence of other psychiatric disorders on examination, except polysubstance abuse in remission.  The examiner noted reviewing several medical records, including notations of childhood physical and sexual abuse, the Veteran's denial of PTSD symptoms, and varying stressor reports.  The examiner found that there was not sufficient evidence to warrant a diagnosis of PTSD.  The examiner found that his reports of his stressor would vary, that his nightmares (including his report of being attacked by dogs) did not relate to his stressor, and that he had no intrusive thoughts or flashbacks.  The examiner further explained that irritability with social isolation could go with PTSD or depression, but that it was likely a symptom of depressive disorder.  The examiner explained that given the Veteran's traumatic childhood and substance use, combined with evaluation, it was less likely as not that the depression was related to or manifested during his active service.  

In an August 11, 2010 VA medical record, the Veteran claimed to have suicidal feelings and worsening anxiety related to trying to obtain VA benefits for PTSD.  The examiner diagnosed him with PTSD, major depressive disorder, polysubstance abuse with an alcohol relapse that day, and a personality disorder, not otherwise specified.  In an August 12, 2010 VA discharge record, the Veteran had diagnoses of PTSD and anxiety not otherwise specified.  

In an October 2010 VA medical record, the Veteran requested and had a VA medical provider fill out paperwork stating that he is mentally and physically capable of being a foster parent.  

In a January 2011 VA psychiatry consult, the provider noted current and past psychiatric disorders to include a mood disorder, alcohol/substance abuse, PTSD and a personality disorder.  In a February 2011 VA psychiatry consult, the provider diagnosed the Veteran with cocaine and alcohol dependence, rule out substance induced mental disorder and a personality disorder, not otherwise specified.

In November 2012, a VHA physician provided a medical opinion regarding the Veteran's claim, which included a review of the claims file.  The VHA physician noted that six criterion were necessary to meet a diagnosis of PTSD.  The VHA physician questioned the validity of the Veteran's history, but gave him the benefit of the doubt as to whether he met the criterion for exposure to a traumatic event.  The examiner found him to meet all the remaining criterion, except for avoidance of stimuli associated with trauma and/or numbing.  The VA examination thus found that the Veteran did not meet criterion for the diagnosis of PTSD and again noted the Veteran inconsistent and very suspect description of traumatic events for the initial criterion.  

The November 2012 VA physician further noted that the Veteran has had numerous psychiatric diagnoses, including, but not limited to: PTSD, depression (not otherwise specified), anxiety disorder (not otherwise specified), substance induced mood disorder and polysubstance, opiate, anxiolytic, alcohol, and cocaine dependence. 

The VA physician noted that the Veteran's most documented symptoms included insomnia, anger, "stress", anxiety, panic attacks and abuse of alcohol, opiates and cocaine.  The VA physician could not find adequate evidence of anxiolytic dependence or polysubstance dependence.  The VA physician found the Veteran to qualify for the diagnoses of alcohol, cocaine and opiate dependence.  The VA physician further opined that the Veteran was only in partial remission.

The November 2012 VA physician further found that the diagnoses of depression, not otherwise specified, and anxiety disorder, not otherwise specified, would not be correct for the Veteran.  The VA physician found the symptoms in question (insomnia, anger, anxiety, panic attacks) to be better explained with the Veteran's struggle with substance abuse.  

The November 2012 VA physician thus only identified current diagnoses of alcohol dependence, cocaine dependence and opiate dependence, all in partial remission, as well as a substance induced mood disorder.  

The November 2012 VA physician then explained that he had considered the Veteran's report of substance abuse in service, but had not found evidence of abuse in service or for several years following service.  He also considered the Veteran's wife's report of the Veteran not drinking heavily until after their marriage.  The VA physician thus found the onset of the Veteran's substance dependence did not begin until well after is service.  The VA physician thus opined that it was less likely than not that the Veteran's alcohol dependence, cocaine dependence, opiate dependence and substance induced mood disorder manifested in service or was causally related to an event during service.

Analysis

      1. Personality Disorder

At various times following service, the Veteran has been diagnosed with a personality disorder (such as in August 2010 and January 2011 VA medical records).  

The Board notes, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also Morris v. Shinseki, 678 F.3d 1346 (Fed.Cir.2012); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, to the extent that medical records show that the Veteran was diagnosed with personality disorder, the Board finds that service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
	
2.  Substance Induced Mood Disorder and
Polysubstance, Opiate, Anxiolytic, Alcohol, and Cocaine Dependence

The Veteran has also been diagnosed with various psychiatric disorders, including a substance induced mood disorder (January 2011 VA psychiatry consult and November 2012 VA opinion), polysubstance dependence (August 11, 2010 VA medical record), and opiate, alcohol, and cocaine dependence (November 2012 VA opinion).  The November 2012 VA opinion provider also noted a previous diagnosis of anxiolytic dependence.

The Veteran has repeatedly changed his timeline of when he started using drugs and alcohol.  In an October 1988 VA medical record, he reported having a drug problem from 1971 to 1980, essentially starting in service.  However, in a February 2005 VA medical record he reported that his drug use started in 1969, prior to service.  

Similarly, in regards to his alcohol use, in a September 2, 1989 VA medical record, he reported having an alcohol problem for 20 years (from 1969) and thus prior to his service.  He further reported that he started drinking at the age of 15 years.  In 
A May 2007 VA medical record he reported that alcohol did not become a problem until after service, at the age of 24 years.  In a January 2011 VA medical record, he reported that he started drinking at the age of 11 years.  In her April 2009 lay statement, the Veteran's wife reported that she had not noticed that the Veteran had an alcohol problem until years after his discharge from service.

According to the different histories provided by the Veteran, he could have engaged in drug and alcohol abuse prior to service, during service and/or after service.  However, regardless of when his drug or alcohol dependence started, service connection is not warranted for such disorders. 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3) .

In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), service connection was precluded for a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.  The United States Court of Appeals for the Federal Circuit has concurred in this interpretation.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  

In essence VA is prohibited by statute from awarding benefits based on the use of illegal drugs or alcohol in service.  The Veteran's substance induced mood disorder stems from his use of illegal drugs and/or alcohol, as clearly indicated by the name of the disorder.  The Board further notes, as will be explained later in this decision, that the Veteran does not have PTSD or any other psychiatric disability that developed in service or since service.  As such, his use of drugs and alcohol cannot be considered to have been for therapeutic purposes or the result of a service-connected disability.  The Veteran is not service-connected for any disabilities.  As such, compensation is not possible for any alcohol and/or drug related psychiatric disabilities.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  

3. PTSD

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  

The Veteran has reported that his main, claimed stressor causing his PTSD to be that he ran out of gas while driving his dump truck (February 2005 VA mental health clinic consult note, May 22, 2007 VA mental health note, May 22, 2007 VA medical record, May 2008 psychiatric evaluation report by Dr. R.A. Owens and May 2010 VA examination report).  

The Board notes that the Veteran's statements in reporting that stressor have been inconsistent.  In a February 2005 VA mental health clinic consult note, he reported running out of gas and that some "North Vietnamese" troops who were fighting "for us" came up the road, spit on his car and cursed him "in Vietnamese" then left.  In contrast, in a May 22, 2007 VA mental health note, he reported the same incident, but changed to troops to a group of South Vietnamese who harassed him in English and told him "GI go home".  However, in his May 2008 evaluation by Dr. R.A. Owens, he again reported that the Vietnamese troops yelled in a foreign language.  

The Veteran has also repeatedly changed his reports of how he reacted to that incident when he ran out of gas.  In his May 2008 evaluation by Dr. R.A. Owens, he reported that he held his hands up and just waited until they got tired and went away.  In a January 2005 statement, the Veteran reported that a squad of Vietnamese soldiers surround his truck, had their weapons off their shoulders and spat on his truck, at which time he "just sat down and frozed."  In a May 22, 2007 VA mental health note, he stated he did not know if they were going to attack him, but he was able to locate his reserve fuel tank and restart the vehicle, indicating that he had not been rendered unable to move.

In a May 2007 statement, the Veteran reported that his stressor was being in Vietnam for 10 months and having to pull guard duty, specifically seeing "the ground moving and see the enemy looking at me."

In a May 22, 2007 VA mental health note, the Veteran reported new stressors of his compound being hit by incoming rockets, as well as the incident when his dump truck ran out of gas, and pulling shifts in the guard tower.  

In his May 2008 evaluation report by Dr. R.A. Owens, the Veteran added new stressors of being ambushed while driving his dump truck and an incident when his truck came under fire and that he had believed that he had been shot, but subsequently finding that he had only been bruised.

For purposes of this decision, the Board will presume that the Veteran meets the relaxed stressor verification requirements for fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  

The question remains, however, as to whether the Veteran has PTSD as a result of such stressors.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of service-related PTSD. 

The Board notes that some VA medical records, and the May 2008 evaluation by Dr. R.A. Owens, include diagnoses of PTSD, but that the May 2010 VA examiner and November 2012 VA medical opinion provider each found that the Veteran did not meet the criteria for a PTSD diagnosis under DSM-IV.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds the medical opinions of the May 2010 VA examiner and November 2012 VA medical opinion provider to be more persuasive in determining whether the diagnostic criteria for PTSD under DSM-IV standards.  The May 2010 VA examiner evaluated the Veteran and reviewed the claims file.  The November 2012 VA medical opinion provider also performed an extensive review of the Veteran's medical records.  Both VA medical opinion providers thoroughly discussed past medical records and the various DSM-IV criteria.  Both examiners found that the Veteran did not meet all the criteria for a PTSD diagnosis.  Indeed, in relation to the criteria of experiencing a traumatic event, the November 2012 VA medical opinion provider found the Veteran to only questionably meet those criteria.  The November 2012 physician, however, also specifically found the Veteran to not meet another necessary criteria for a diagnosis of PTSD.  Thus, the Board accepts these opinions as the most probative evidence on the question of diagnosis. 

By contrast, the Board has accorded little probative weight to the assessments of PTSD reflected in clinical treatment reports of record.  None of the assessments include any explanation as the basis/es for any such assessment, or otherwise indicates that any such diagnosis was rendered in conformity to the DSM-IV criteria.  

The Board notes that the VA medical records vacillate as to how the Veteran is diagnosed.  Indeed, the records that directly address diagnosing the Veteran indicate reluctance to diagnose him with PTSD.  For example, in a February 2005 VA mental health clinic consult note, the provider found some PTSD symptoms, but that it was impossible to sort out the symptoms considering the Veteran's extensive substance use history and childhood abuse.  The examiner diagnosed him with anxiety, not otherwise specified "vs PTSD", and polysubstance dependency in sustained remission.  Similarly, in a May 7, 2007 VA mental health the examiner found that the Veteran did not fulfill avoidant criteria and lacked a third avoidant symptom.  The examiner diagnosed him with major depression, anxiety not otherwise specified, rule out PTSD and polysbustance abuse in sustained full remission.  Later VA medical records subsequently included a diagnosis of PTSD without discussion of whether such a diagnosis was rendered in conformity to the DSM-IV criteria.  As such, the Board accords little probative weight to those assessments of PTSD reflected in clinical treatment reports of record.

Similarly, Dr. R.A. Owens, in the May 2008 evaluation, did not indicate whether his diagnosis of PTSD was rendered in conformity to the DSM-IV criteria.  

Thus, the Board finds that the preponderance of the competent evidence establishes that the essential criterion for service connection for PTSD - a medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder - is not met.  In so holding, the Board acknowledges the Veteran's personal belief that he manifests PTSD.  However, the Board places greater probative weight to the opinion of the VHA examiner as that examiner has greater training and expertise than the Veteran in diagnosing psychiatric disorders.  As such, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.304(f). 

4.  Other Psychiatric Disability

Although the Veteran does not have a diagnosis of PTSD, the Veteran has received diagnoses of an anxiety disorder (March 2004 VA medical record), a mood disorder (November 2007 VA medical record) and depression (May 22, 2007 VA medical record).  

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish a nexus between a current psychiatric disability, to include an anxiety disorder, a mood disorder and depression and service.  

The service treatment records do not document any diagnoses for a psychiatric disability.  The Veteran's final service examination in February 1973 indicated that the Veteran was psychiatrically normal.  The Veteran did not receive a diagnosis for any psychiatric disability for decades following service, other than the previously discussed ones for alcohol and drug dependence in the 1980s.  

In October 2002, the Veteran first received a diagnosis of a psychiatric disability, specifically anxiety.  However, in a letter received in May 2008, Dr. L.B. Milligan reported that she had been prescribing medication for anxiety to the Veteran from August 2001.  The record documents that the Veteran was not treated for a psychiatric disability (other than for alcohol and drug dependence) until decades following his discharge from service.

The May 2010 VA examiner found that given the Veteran's traumatic childhood and substance use, combined with evaluation, it was less likely as not that the Veteran's depression was related to or manifested during his active service.  Although Dr. R.A. Owens, in May 2008, diagnosed the Veteran with depression, not otherwise specified, and anxiety, not otherwise specified, he did not indicate that either disorder was related to or manifested during his active service.  The November 2012 VA medical opinion provider only found the Veteran to have alcohol and drug related psychiatric disorders, which have previously been considered by the Board.  As such, the only medical evidence directly addressing the etiology of the Veteran's a psychiatric disorder, other than PTSD, is the May 2010 VA examiner's determination that depression was not related to service.

There is also no record of complaints of, or treatment for, a psychiatric disability (in service.  Additionally, the Board also cannot ignore the lack of any documentation of any psychiatric disability (other than alcohol and drug dependency) for decades following separation from service. Indeed, though the Veteran received treatment for alcohol and drug abuse from VA medical providers several times in the 1980s, he never received a diagnosis for any other psychiatric disabilities.  He did not receive diagnoses despite the Veteran reporting wanting to overcome depression and control his anger in July 1984.  In an October 1988 VA medical record of detoxification treatment, the examiner specifically found the Veteran to have no current or past psychiatric problems.  A September 22, 1989 VA medical provider found anxiety and depression, but noted that those psychiatric symptoms were "about finances" and did not diagnose him with those disabilities.

The VHA examiner in November 2012 provided a well-reasoned analysis that the Veteran's current psychiatric diagnoses are alcohol dependence, cocaine dependence, opiate dependence and substance-induced mood disorder.  This examiner explained that the Veteran's symptoms of insomnia, stress, anger and panic attacks were related to his substance abuse.  It was further explained that the clinician use of "NOS" in relation to the Veteran's diagnoses were intended to convey that the Veteran did not qualify for the more standard diagnoses such as major depressive disorder or generalized anxiety disorder.  The Board finds that this examiner's opinion is better rationalized and explained than the more generic diagnosis of depression NOS and anxiety NOS in the record, particularly when this examiner had benefit of review of the claims folder and a historical perspective that the clinicians had an inaccurate factual picture of the Veteran's substance abuse being in remission. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran meets the diagnostic criteria for PTSD or that the Veteran's other diagnosed psychiatric disabilities are etiologically related to service, the Board finds that such assertions provide no basis for allowance of the claim. As indicated above, the fundamental matter upon which this claim - competent diagnosis of service-related PTSD in conformity with the DSM-IV criteria or the etiology of any other psychiatric disabilities - is within the province of trained medical professionals. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

The only evidence supporting the claim is in statements from the Veteran.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  To the extent that the Veteran may be as asserting a history of a psychiatric disability since service, the Board does not find such statements are not consistent and entitled to little, if any, probative weight.  

The Board finds that the service treatment records, (including the February 1973 final examination finding him to be psychiatrically normal) and the post-service medical treatment records, (which document years of treatment for alcohol and drug dependence, but no diagnosis of any other psychiatric disability for decades following service), to be consistent and credible, and weigh against the credibility of recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board further notes that the Veteran has repeatedly been inconsistent and, at times contradictory, in his reporting and receiving treatment for a psychiatric disability.  As noted in the section addressing the Veteran's drug and alcohol dependence, the Veteran has repeatedly indicated different times for when he started using either substance.  Furthermore, as also previously indicated, in reporting his PTSD stressors, the Veteran's story would often alternate.  

The Board further notes that the Veteran would often not report his non-service related stressors for consideration.  In a February 2005 VA mental health clinic consult note, the Veteran reported physical and emotional abuse as a child, including being punched by his step father after trying to break up a physical fight between the stepfather and mother.  In the May 2008 report by Dr. R.A. Owens, he reported that his stepfather was physically abusive and his uncle sexually molested him.  However, in a January 28, 2008 VA medical record he denied having been sexually abused.  In March 2011, he claimed to have only been physically abused as a child.  

Another instance of the Veteran providing conflicting information to his VA medical providers is in his reports of family history.  In an August 10, 2010 VA medical provider, he denied a family history of psychiatric problems.  However, in an April 29, 2008 VA medical record he had reported that his daughter had been diagnosed with schizophrenia.  In Dr. R.A. Owen's May 2008 evaluation, he reported that two of his children had been psychiatrically hospitalized.  In a March 2011 VA medical record, he reported that his mother had had mental health issues.  

Similarly, in November 2007 and January 18, 2011 VA medical records, the Veteran reported that he had no firearms in his home.  However, in a March 30, 2009 VA medical record he had reported that he had moved his gun to his wife's drawer.  In an April 2009 lay statement, the Veteran's wife had similarly reported that he kept several firearms in the house.  At that time, his wife also reported that the Veteran enjoyed watching war movies.  In contrast, in a July 3, 2007 VA medical record, the Veteran claimed that he avoided war movies.

Given the repeated and continuous conflicting reports by the Veteran, the Board finds him to not be credible in any assertions of psychiatric symptoms since service.  In any event, the Board notes that the VHA examiner indicated that the Veteran's symptoms of insomnia, stress, anger and panic attacks were related to his substance abuse which cannot be deemed of service-connected origin.  The Board again places greater probative weight to the opinion of the VHA examiner as that examiner has greater training and expertise than the Veteran in diagnosing psychiatric disorders.

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied


____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


